Citation Nr: 1423142	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  06-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the postoperative residuals of nasopharyngeal cancer (lymphoepithelioma), to include as the residual of exposure to Agent Orange. 

2.  Entitlement to service connection for coronary artery disease, status post bypass grafting with hypertension, to include as the residual of exposure to Agent Orange. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, attention deficit hyperactivity disorder (ADHD) and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to July 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2005, June 2005, December 2005, July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2008, the Board denied the claims.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court issued an order granting a November 2008 joint motion for remand.  The appeal was returned to the Board for further action.  In January 2010, the Board remanded the matters for additional development.  That development has been completed and the case has now been returned to the Board.  

The Veteran had pending claims of entitlement to service connection for ADHD, anxiety and depression.  In July 2011 he submitted a separate claim seeking service connection for posttraumatic stress disorder (PTSD).  In consideration of the Court's decision in Clemons, the Board has recharacterized the Veteran's psychiatric claim, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The claim for entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's nasopharyngeal cancer, first manifested many years after his separation from service, and is not etiologically related to a disease, injury, or event in service, to include exposure to Agent Orange. 

2.  The most probative evidence indicates the Veteran's coronary artery disease, status post bypass grafting with hypertension, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including exposure to Agent Orange. 


CONCLUSIONS OF LAW

1.  Postoperative residuals of nasopharyngeal cancer were not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  Coronary artery disease, status post bypass grafting with hypertension, was not incurred in or aggravated by military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in February 2005, September 2005, May 2006, and July 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in the August 2013 supplemental statements of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service personnel records, service treatment records, available private and VA treatment records, and Social Security Administration records, have been obtained.  In addition, the Veteran was provided with an adequate VA examination in connection with the claim for entitlement to service connection for postoperative residuals of nasopharyngeal cancer (lymphoepithelioma).  With regards to the claim for service connection for coronary artery disease with hypertension, VA's duty to provide the Veteran with an examination for these claims has not been triggered.  Specifically, the Veteran alleges that his disabilities are due to herbicide exposure, and there is no indication that the claimed disabilities may be related to an in-service event or a disease manifested in accordance with presumptive service connection regulations, nor is there any competent probative evidence that any claimed disability may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also 38 C.F.R. § 3.159(c)(4)(i) (2013).

The Board also notes that actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks service connection for postoperative residuals of nasopharyngeal cancer and coronary artery disease.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin as a result of the Veteran's exposure to Agent Orange during his period of service in Japan and/or the Philippines. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease (including coronary artery disease and hypertension) or a malignant tumor, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, in relevant part, ischemic heart disease shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d), are also satisfied.  38 C.F.R. § 3.309(e).  Also, the disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

Even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the outset, the Board notes that the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with postoperative residuals of nasopharyngeal cancer and coronary artery disease with hypertension.

Accordingly, the first element of service connection is met.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Initially, the Board notes that of the claimed disabilities for which service connection is sought, only coronary artery disease is among the diseases enumerated as subject to presumptive service connection under 38 C.F.R. 
§ 3.309(e) as associated with exposure to herbicides during service.  See 38 C.F.R. §§ 3.307, 3.309.  VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides, including Agent Orange, used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 32395-32407 (2007) and Notice, 72 Fed. Reg. 32395-32407 (2007); and 75 Fed. Reg. 32540 (2010).  Thus, to the extent the Veteran seeks service connection for postoperative residuals of nasopharyngeal cancer under the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), based on herbicide exposure, the claim must be denied. 

To the extent that the Veteran claims exposure to Agent Orange during service, there is no indication, nor does the Veteran claim that, at any time during his period of active service, he "set foot" in the Republic of Vietnam, thereby entitling him to a presumption of service connection for certain disabilities first shown after service based on exposure to Agent Orange.  Correspondence from the National Personnel Records Center confirms that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  Additionally, there is no evidence to support a finding, nor does the Veteran claim that, herbicides were used, stored, or tested in the places where he served.  Rather, he maintains that he was exposed to Agent Orange while servicing and/or washing aircraft during his period of overseas service in Japan and/or the Philippines.

The Board finds that the Veteran is both competent and credible to report on what he can see and feel.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as to actual Agent Orange or other herbicide exposure, the Veteran is not competent to say that the aircraft he serviced during active duty held or otherwise contained residues of Agent Orange.  Such a finding requires special training that he has not been shown to have.  Id.  As such, the Board finds that the greater weight of probative evidence is against finding that the Veteran was exposed to herbicides.  Therefore an award of presumptive service connection for coronary artery disease based on herbicide exposure is not warranted.  
Where the evidence does not warrant presumptive service connection, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show competent evidence of a causal relationship between the claimed disorders and any other incident of active service. 

The service treatment records show that during the period from April to December 1970 the Veteran on various occasions underwent evaluation and received treatment for what was described as "blood-flecked sputum" and/or drainage from his sinuses or nasal cavity, which would ultimately be deposited in his mouth, ending up on his pillow as a red stain.  However, subsequent examinations, including a Tine test and chest x-rays, proved negative.  Sputum cultures were inconclusive, with one showing the presence of E coli, and the other being negative.  Here, the record suggests that the in-service 1970 complaints and findings were associated with an isolated event that had resolved.  The service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of nasopharyngeal cancer and coronary artery disease.  On separation from service in June 1972, a physical examination of the Veteran's nose and throat was within normal limits, as was examination of his heart and vascular system.  The evidence also does not reflect that there were any complaints, diagnoses, or treatment for nasopharyngeal cancer or hypertension within one year after the Veteran's separation from service.  Thus in-service incurrence has not been demonstrated. 
    
After service, the earliest clinical indication of the presence of any of the disabilities at issue is revealed by private medical records dated in November 1989, more than 17 years following the Veteran's separation from service, at which time he received a diagnosis of and treatment for a locally extensive lymphoepithelioma involving the nasopharyngeal area, with metastases to the left neck, and, most probably, the right neck, invading the occipital bone.  Treatment records after 1996 document hypertension, and coronary artery disease was similarly first noted no earlier than 1999, once again, many years following the Veteran's discharge from service. 

The Board acknowledges that cardiovascular disease and malignant tumors are considered "chronic" disabilities.  However, the theory of continuity of symptomatology is only required when the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Here, neither disability was noted in service.  Additionally, none was noted within the presumptive period post service.  

As an aside, and in the alternative, the evidence also does not support a finding of continuity of symptomatology associated with cardiovascular disease, to include elevated blood pressure, or malignant tumors.  After service, the next record of treatment for cardiovascular disease or lymphoepithelioma is recorded more than 17 years following the Veteran's separation from service.  This evidence weighs against the Veteran's claims.  That is, the prolonged period without complaint or treatment for cardiovascular problems or lymphoepithelioma until at least 1989, and the lack of clinical findings relating to either disability until such time, factor against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Significantly, there is no competent evidence of record relating the postoperative residuals of nasopharyngeal cancer or coronary artery disease to military service.  In fact, aside from the Veteran's contentions, the record contains no evidence suggesting that the Veteran's claimed disabilities may somehow be due to military service, to include claimed exposure to Agent Orange.  

With regards to the Veteran's claim for service connection for postoperative residuals of nasopharyngeal cancer, pursuant to the January 2010 Board remand, VA obtained a medical opinion, which considered the Veteran's contentions and the service medical records.  However, the medical opinions did not associate the Veteran's disability with service.  38 C.F.R. § 3.303(d) (2013).

The Veteran underwent a VA nose, sinus, larynx, and pharynx disorders examination in August 2011.  At that time, he reported a diagnosis of nasopharyngeal cancer in 1989, for which he underwent radiation treatment, with no recurrence.  He complained of residuals, including dry mouth, very mild hoarseness and problems with dentition.  The examiner noted that the Veteran's service treatment records showed treatment for a cough with blood-flected sputum during 1970, which appeared to be acute in nature with the infection resolving a few days later.  As such, the examiner opined that the condition for which the Veteran was treated in service was not an early manifestation of nasopharyngeal cancer.  The examiner further noted that if the symptoms had in fact been an early manifestation of nasopharyngeal cancer, the cancer would have become manifest shortly after service, as opposed to almost 20 years after discharge from active duty.  In this regard, the examiner stated that the medical literature did not support a finding of causation between the Veteran's in-service treatment for an acute respiratory illness in 1979 and the subsequent nasopharyngeal cancer.  Accordingly, the examiner concluded that it was less likely than not that the Veteran's in-service treatment for a respiratory disorder, as described in the service treatment records in 1970, represented early manifestations of nasopharyngeal cancer diagnosed in 1989.  The examiner based the opinion on a review of the evidence of record, clinical experience and medical literature.  This opinion was rendered following claims file review and examination of the Veteran.  It also considered the Veteran's service treatment records and reported history, and included a rationale for the conclusion reached.  The examiner explained why findings associated with the current postoperative residuals of nasopharyngeal cancer were not due to service.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  This opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Significantly, there is no competent medical opinion to the contrary.      

The Board recognizes the Veteran's contentions as to the postoperative residuals of nasopharyngeal cancer and coronary artery disease, and relationship between his current disabilities and service with recurrence of symptoms.  The Board acknowledges that the Veteran is competent and credible to report about what he experienced, including  complaints of respiratory problems in service; however, as to the specific issue in this case, the diagnoses of postoperative residuals of nasopharyngeal cancer, as well as for coronary artery disease, and their etiology, are not subject to lay observation or assertion, and fall outside the realm of common knowledge of a lay person.  The diagnoses are based on clinical findings and are medical in nature.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person, the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little, if any, probative value when offered to establish a causal connection between postoperative residuals of nasopharyngeal cancer or coronary artery disease and service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to the post-service diagnosis of nasopharyngeal cancer is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  
Thus, the Veteran's own opinion regarding the onset and etiology of nasopharyngeal cancer and any residuals thereof, is not competent evidence to create the requisite nexus.  For the reasons set forth above, the Board finds the opinion of the VA examiner to be the most probative on this point.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the postoperative residuals of nasopharyngeal cancer (lymphoepithelioma) is denied. 

Service connection for coronary artery disease, status post bypass grafting with hypertension, is denied. 


REMAND

The Board finds additional development is required before the issues of entitlement to service connection for an acquired psychiatric disorder may be adjudicated.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression, anxiety, ADHD, and PTSD.  The service treatment records contain no complaints, history or findings consistent with an acquired psychiatric disorder, and on separation from service in June 1972 the Veteran was psychiatrically evaluated as normal.  After service, complaints of anxiety and depression were initially noted no earlier than 1996.  Subsequent VA treatment records document treatment for an acquired psychiatric disorder, to include moderate major depressive disorder, recurrent.  An assessment of PTSD, which appears to have been based on positive PTSD screen tests, as well as history provided by the Veteran, was also noted.  VA clinical treatment notes show that on psychological evaluation in October 2011 the Veteran denied any traumatic stressor in service and the clinician determined that the Veteran did not meet the criteria to support a diagnosis of PTSD.  However, the clinician noted that the Veteran reported a high level of symptoms of depression related to the Veteran's work in the military and loss of lives.  The clinician, who diagnosed major depressive disorder, 

attributed the Veteran's psychiatric symptoms, at least in part, to the Veteran's experiences in the military.  

In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet been afforded a VA examination that addresses the relationship between an acquired psychiatric disorder and service, a VA examination with nexus opinion is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, either electronically or physically, all relevant ongoing VA treatment records dated since August 2013.  All attempts to obtain these records must be documented in the claims file.

2.  After the above development is completed, schedule a VA psychiatric examination.  The examiner must review the claims file and the examination report should note that review.  The examiner should reconcile the opinion with the other medical evidence of record, to include the service treatment records and post-service treatment records, specifically, the October 2011 VA psychological evaluation findings.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders and provide a full multiaxial diagnosis pursuant to DSM-IV.

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the recurrence of symptomatology.  The rationale for any opinion offered should be provided.

3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


